DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of aqueous composition (claims 1-15) in the reply filed on 4/16/2021 is acknowledged.
Claims 16-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected coating, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/16/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 5574083), cited in IDS in view of Kumar (CA 2940285).

Brown teaches an aqueous coating composition comprising aromatic carbodiimide and acrylic latex comprising at least two carboxylic groups (see Example 8 at 14:15), meeting the limitations of claims 12-13).
The reference discloses a carbodiimide of the following formula (see 4:55):

    PNG
    media_image1.png
    128
    681
    media_image1.png
    Greyscale

Brown’s carbodiimide is analogous to the one claimed in claim 1. The only difference is the relative  position of Methyl group, Carbodiimide and urethane linkages
Kumar discloses a coating composition comprising polycarbodiimide of the following formula (see 0041):

    PNG
    media_image2.png
    178
    508
    media_image2.png
    Greyscale

where R1 and R2 can be the same or different. In particular, they can be represented by broad range of residues, including C1-C12 alkyl, phenylene, xylyl   and tolyl radicals (see 0041), meeting the limitations of claims 2-5
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Therefore, it would have been obvious to a person of ordinary skills in the art to use Kumar’s monomers in Brown’s  carbodiimide, since  they are  known monomers based on their suitability for its intended use
Allowable Subject Matter
4.  Claims 6-11 and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Brown and Kuman fail to teach diol, dithiol or diamine reactive compounds.
The closest prior art found is represented by Licht et al (US 20050085616).
Licht  teaches an aqueous dispersions composed of polycarbodiimides which carry substantially no carboxyl groups and obtained from polyisocyanates (see Abstract).

Licht  discloses that the isocyanate groups still present may be reacted further, for example, with alcohols, thiols or primary or secondary amines to form urethane, thiourethane or urea groups. The alcohols, thiols and primary and secondary amines preferably contain no functional groups other than
hydroxyl groups, thiol groups and primary and secondary amino groups (see 0024).
However, the reference does not teach a reactive compound with at least two reactive groups.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765